DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-30 directed to an invention non-elected without traverse.  Accordingly, claims 23-30 have been cancelled.

Specification
The substitute specification filed 08/19/2022 has been accepted and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Neugeboren on 7/26/2022.
The application has been amended as follows: 
Claim 8: line 5 recites “around the sides of the connector carrier” has been replaced with --around a side of the connector carrier --.
Claims 23-30 have been cancelled.

Allowable Subject Matter
Claims 1-12,14-21, and 31-32 are allowed.
The closest prior art of record, Polo (US 9364253), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1 and 31, which recites, inter alia “ wherein the at least one connector housing is removable from the connector carrier prior to or during tissue segmentation” and “wherein the one or more connector pins within the at least one connector housing are configured to be pulled out of the connector housing prior to or during tissue segmentation”.
As previously disclosed in the office action filed 09/14/2021, Polo discloses tissue cutting and removal device (Figs. 1 and 13) comprising at least one connector housing (segmental slot (28)), the at least one connector housing (28) comprising one connector pin (pin (29)) (Fig. 13); (col. 5 lines 14-22); and a connector carrier (formed by ribbons 6' and 7' of the extension member) (Fig. 13; (col. 5 lines 1-22)). However, Polo further discloses that the connector housing and the connector pin are fixed to the connector carrier, so that the elements of the connector carrier will not detach nor bow away from each other (col. 5 lines 19-22). Therefore, Polo fails to disclose or suggest “wherein the at least one connector housing is removable from the connector carrier prior to or during tissue segmentation” and “wherein the one or more connector pins within the at least one connector housing are configured to be pulled out of the connector housing prior to or during tissue segmentation”.
Because none of the prior art documents teach “ wherein the at least one connector housing is removable from the connector carrier prior to or during tissue segmentation” and “wherein the one or more connector pins within the at least one connector housing are configured to be pulled out of the connector housing prior to or during tissue segmentation” as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1 and 31 according to the prior art documents or a combination thereof because the device of Polo would be inoperable for its intended purpose and the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Polo as well as a change in the basic principle under which the Polo construction was designed to operate. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771       

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771